                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

LEWIS JAMES VANCE,
                                             CASE NO. 2:19-CV-00687
       Petitioner,                           JUDGE JAMES L. GRAHAM
                                             Chief Magistrate Judge Elizabeth P. Deavers
       v.

WARDEN, NOBLE CORRECTIONAL
INSTITUTION,

       Respondent.

                                   OPINION AND ORDER

       On November 7, 2019, the Magistrate Judge issued an Order and Report and

Recommendation denying Petitioner’s Motion for Evidentiary Hearing, Subpoena Depositional

Testimony, with the Appointment of Counsel (ECF No. 22), and recommending dismissal of this

action. (ECF No. 36.) Petitioner has filed an Objection to the Magistrate Judge’s Order and

Report and Recommendation. (ECF No. 37.)

       Petitioner objects to the Magistrate Judge’s recommendation of dismissal of his claims as

procedurally defaulted or failing to warrant relief. He complains that he lacked adequate time to

prepare his objections. He again asserts that he is actually innocent. He claims to have obtained

a “confession” from one Terry Vincent and other unidentified new evidence establishing his

actual innocence from the guilty assailants against him. However, the record does not support

Petitioner’s claim of actual innocence.

       Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. The Court

has carefully reviewed the entire record. For the reasons already well detailed in the Magistrate

Judge’s Order and Report and Recommendation (ECF No. 36), Petitioner’s Objection (ECF No.

37) is OVERRULED. The Order and Report and Recommendation (ECF No. 36) is
ADOPTED and AFFIRMED. Petitioner’s Motion for Evidentiary Hearing, Subpoena

Depositional Testimony, with the Appointment of Counsel (ECF No. 22) is DENIED. This

action is hereby DISMISSED.

         The Court DECLINES to issue a certificate of appealability.

         Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. 2253(c)(1) (requiring a habeas petitioner to

obtain a certificate of appealability in order to appeal). The petitioner must establish the

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). This

standard is a codification of Barefoot v. Estelle, 463 U.S. 880 (1983). Slack v. McDaniel, 529

U.S. 473, 484 (2000) (recognizing codification of Barefoot in 28 U.S.C. § 2253(c)(2)). To make

a substantial showing of the denial of a constitutional right, a petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Slack, 529 U.S. at 484 (quoting Barefoot, 463 U.S., at 893

n. 4).

         Where the Court dismisses a claim on procedural grounds, however, a certificate of

appealability “should issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. Thus, there are two components to determining whether a certificate of appealability



                                                  2
should issue when a claim is dismissed on procedural grounds: “one directed at the underlying

constitutional claims and one directed at the district court's procedural holding.” Id. at 485. The

court may first “resolve the issue whose answer is more apparent from the record and

arguments.” Id.

       This Court is not persuaded that reasonable jurists would debate the dismissal of this

action. Therefore, the Court DECLINES to issue a certificate of appealability.

       The Court CERTIFIES that the appeal would not be in good faith such that an

application to proceed in forma pauperis on appeal should be DENIED.

       The Clerk is DIRECTED to enter FINAL JUDGMENT.

       IT IS SO ORDERED.


       Date: December 2, 2019                         _______s/James L. Graham_________
                                                      JAMES L. GRAHAM
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
